                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                            PROPOSED ORDER

  JAIME BELTRAN

                                  Plaintiff(s),
                                                   Case No. 2:17- cv-1520 TLN AC P
  v.

   ERIK R. BAKER, et al

                                 Defendant(s).


          I, JARRETT ADAMS attorney for Plaintiff, JAIME BELTRAN,

 hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule

 180(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

          My business address is:


 Firm Name:              LAW OFFICES OF JARRETT ADAMS, PLLC

 Address:                40 FULTON STREET, 23rd FLOOR


 City:                   New York

 State:                  N.Y.            ZIP Code: 10038

 Voice Phone:            (332) 999-7897

 FAX Phone:              (323) 366-8605

 Internet E-mail:        jadams@jarrettadamslaw.com

 Additional E-mail:      lillian@Jarrettadamslaw.com

 I reside in City:       CHICAGO State: IL
          I was admitted to practice in the Appellate Division of the Supreme Court, State of

  New York on July 18, 2016. I am presently in good standing and eligible to practice in said

  court. A certificate of good standing from the court in my state of primary practice is attached

  to this application. I am not currently suspended or disbarred in any other court.


          I have  / have not  concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

___________________________________________________________________________

___________________________________________________________________________

                                                                                                   .

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:                   Lillian C. Munoz, Esq. (CA State Bar No. 279427)

Firm Name:              LAW OFFICES OF JARRETT ADAMS, PLLC (Pro Hac Vice)

Address:                40 FULTON STREET, 23rd FLOOR

City:                   NEW YORK

State:                  N.Y.           ZIP Code:10038

Voice Phone:            (332) 999-7897

FAX Phone:              (323) 366-8605

E-mail:                 lillian@Jarrettadamslaw.com




Dated: April 29, 2021           Petitioner:   Jarrett Adams
                          ORDER

      IT IS SO ORDERED.

DATED: April 29, 2021
